PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/417,492
Filing Date: 12 Mar 2012
Appellant(s): YURASITS, BRYAN



__________________
Emfinger, Brian J., Registration # 64,670
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 Dec 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03 Jun 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

In response to “A. Choi Does Not Disclose or Suggest Scrolling” on page 10 of Appeal Brief, Applicant contends that Choi does not disclose or suggest scrolling. Examiner respectfully disagrees. The term “scroll”, to one of ordinary skill in the art, means to move displayed text or graphics in a particular direction on a computer screen in order to view different parts of them. Although Choi does not explicitly use the term “scroll”, Choi clearly teaches the ability to use gestures to expand content in order to view different parts of content, i.e. scroll [Fig. 4D-4E, para 0067 discloses using gestures to expand/contract content to view additional or particular hierarchies]. Accordingly, Choi reasonably teaches scrolling. 
In response to “B. Inputs Received at the Same Location on One of Boudreau’s Scrollbars Would
Cause the Same, Not a Different, Result” on page 11 of Appeal Brief, it is the combination of prior art that teaches providing different results upon receiving scroll inputs at a same location. Boudreau teaches the ability to scroll different hierarchies, independently [Figs. 2-3, col. 4, line 49 - col. 5, line 12; col. 6, lines 36-48; col. 8, lines 6-8; col. 8, lines 26-35 disclose a main page, e.g. first hierarchical level, which is scrollable using a scroll bar; second hierarchical levels are displayed and are expandable and 
	Workman further teaches the ability to specifically use touch gestures to scroll hierarchies, independently [para 0010, Figs. 2A-2B, para 0024 disclose that regions of content may be scrolled independently, in the vertical or horizontal directions, by touch input on the content in the regions; para 0010, Fig. 2B, paras 0022-0024 disclose that regions of content may be scrolled by touch input on the content in the regions, e.g. at one of the plurality of items]. The combination of Choi’s vertical, and expandable hierarchical list structure [para 0073; Fig. 5D depicts one embodiment in which multiple media items are displayed along a single column; a user touches a media related item “C” containing additional related media offerings, thereby expanding a list along a vertical axis to expose the additional media offerings, e.g. a second layer or dimension; Fig. 5D; para 0073 discloses a first layer named A through E, and a second layer named CX and CY], Boudreau’s vertical, nested, scrollable hierarchical structure, and Workman’s independent scrolling of hierarchies using touch input, would provide an expandable, hierarchical list structure that a user may scroll using touch input, the user able to scroll a particular hierarchy depending on whether that hierarchy is expanded, and based on which expanded hierarchy is located in the location in which the touch input is performed. 
In response to “C. Touch Gestures Received at the Same Location Within Workman’s
Hierarchical Table Cause the Same, Not a Different, Result” on page 14 of Appeal Brief, and “D. The Office Has Not Shown That Receiving Two Touch Inputs at the Same Location in the Proposed Combination of Choi, Boudreau, and Workman Would Have Respectively Resulted in the Claimed ‘Scrolling’’/‘“Moving” Steps and the Claimed ‘‘Scrolling’’/‘‘Not Scrolling” Steps” on page 16, it is, once 
As for the combination of Choi, Boudreau, and Workman, the combination is proper because all three are analogous art, in that all pertain to the display and navigation of hierarchical content. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As for the dependent claims, the dependent claims are rejected for the reasons outline in the Non-Final Rejection filed 03 Jun 2021.




Respectfully submitted,

/ANDREW  CHUNG/
Examiner, Art Unit 2173



Conferees:

/KIEU D VU/               Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                         
	/WILLIAM L BASHORE/               Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                         




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.